Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/27/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 17-26 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 2/4/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 17 and 26 recite “the outside of the inner insertion part”.  It is vague and indefinite regards “outside of the inner insertion part”.   There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over EGAMI (JP 2005308199 A, IDS on 3/10/2021).  
As for claim 17, EGAMI discloses a coupler comprising: 
an inner insertion part (1, 21, Figs. 1-7); and 
an outer support part (K, Fig. 4) configured to surround the outside (any of external surface, Fig. 4, see 112 rejection) of the inner insertion part, 
wherein the inner insertion part includes: 
a cylindrical-shaped protruding part (central portion, 2, Fig. 2) having a through hole (22) disposed at a center thereof, and 
EGAMI further discloses a polygonal-shaped plate (22a, Fig. 6) configured to extend in a radial direction from an outer circumferential surface of the protruding part, 
wherein the outer support part (K, Fig. 4, markup) includes: 
an accommodation part (portion for 22a, markup a) coupled to the plate; 
a cylindrical outer wall (upper surface, markup w) configured to extend from an edge of the accommodation part; 
an outer protruding part (central portion, Fig. 4, markup p) in contact with the protruding part of the inner insertion part; and 
wherein the outer protruding part has a surface that is substantially flush with a surface of the protruding part of the inner insertion part (Fig. 4, 6, see markup, it is obvious either with inner insertion part of Figs. 1-4 or 5-7).  
By combining Fig. 1 and Fig. 6, one can have the plate includes a plurality of connection grooves (grooves of Fig. 1 added into polygonal sides of Fig. 6), and resulting wherein the accommodation part is disposed in the connection grooves (Fig. 4).   
Regards new limitation “a plurality of projection parts configured to extend toward the protruding part from an inner side of the outer wall”, EGAMI discloses (in Figs. 5-7) the inner insertion part (21) having grooves (22b).  By insert molding the outer support part (K, Fig. 4) to correspond the grooves, it is obvious to have a plurality of projection parts (as resin inserted into the grooves 22b) [0010] configured to extend toward the protruding part from an inner side of the outer wall.  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have claimed structure by combining the teachings of EGAMI.  The combined structure is obvious to have enhanced coupling between the inner insertion part and the outer support part.  

    PNG
    media_image1.png
    222
    431
    media_image1.png
    Greyscale

As for claim 18, EGAMI discloses the coupler of claim 17, wherein a polygonal structure of the plate is provided in a polygonal shape having a multiple of the number of the plurality of projection parts (in view of Figs. 1 and 6).  
As for claim 19, EGAMI teaches the coupler of claim 18, and “an outermost point of the plate” is interpreted including any local outermost point, because overall outermost point should be only one, but claim recites “an outermost point”.  Since the inner part (1) has round inner edge, an outermost point of the plate at the innermost round edge is located under the projection part located at upper and radial end of plate.  
As for claim 22, EGAMI discloses the coupler of claim 17, wherein the projection part and the neighboring projection parts are disposed at the same interval on the outer support part (in view of Figs. 1 and 6).
As for claim 23, EGAMI discloses the coupler of claim 17, wherein an upper surface of the projection part has an inclined portion which is inclined downward from the projection part (see Fig. 4 for round inward shape from upper side plate of inner insertion part 1).  
As for claim 24, EGAMI discloses the coupler of claim 23, wherein a side surface of the projection part is formed of an involute curve (see Fig. 4 for round shape of inner insertion part 1).
As for claim 25, EGAMI discloses the coupler of claim 17, wherein the recited method is subject to product by process limitation.  MPEP 2113.  The limitation has been considered but only limitations directed to the structure of the product have been given patentable weight. The process steps, because they do not define specific structural features, have not been given patentable weight.  However, the examiner additionally pointed out that the inner insertion part made of metal is obvious to use forging method from a well-known in the art for metal, and the outer support part made of resin is obvious to use an injection method as a well-known in the art for resin.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over EGAMI in view of PARK (US 20140028133 A1).  
As for claim 20, EGAMI teaches the coupler of claim 17, wherein the protruding part includes a through surface forming the through hole (see Figs.), but does not explicitly describe wherein linear gear teeth are formed on the through surface.  PARK teaches linear gear teeth are formed on the through surface (“knurl”) [0047].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for enhanced coupling as friction increases.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over EGAMI in view of Kato (US 20130270972 A1).  
As for claim 21, EGAMI teaches the coupler of claim 17, wherein the protruding part includes a through surface forming the through hole (see Figs.), but does not explicitly describe a spiral screw thread is formed on the through surface.  Kato teaches a coupling (10), wherein a spiral screw thread (spiral knurl 103, Frig. 2) is formed on the through surface [0025].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for enhanced coupling as slip-off stop strength enhanced.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 4914331 A) in view of EGAMI (JP 2005308199 A, IDS).  
As for claim 26, Lewis discloses a motor assembly comprising:
a rotary shaft (20);
a rotor (30) including a hole in which the rotary shaft is disposed (Fig. 3);
a stator (32) disposed at an outer sides of the rotor;
a housing (integrate of 36, 38, 40) configured to accommodate the rotor and the stator; and
a coupler (22) coupled to the rotary shaft. 
Lewis failed to discloses the coupler as recited in the claim 26.  
EGAMI discloses a coupler comprising: 
an inner insertion part (1, 21, Figs. 1-7); and 
an outer support part (K, Fig. 4) configured to surround the outside (any of external surface, Fig. 4, see 112 rejection) of the inner insertion part, 
wherein the inner insertion part includes: 
a cylindrical-shaped protruding part (central portion, 2, Fig. 2) having a through hole (22) disposed at a center thereof, and 
EGAMI further discloses a polygonal-shaped plate (22a, Fig. 6) configured to extend in a radial direction from an outer circumferential surface of the protruding part, 
wherein the outer support part (K, Fig. 4, markup) includes: 
an accommodation part (portion for 22a, markup a) coupled to the plate; 
a cylindrical outer wall (upper surface, markup w) configured to extend from an edge of the accommodation part; 
an outer protruding part (central portion, Fig. 4, markup p) in contact with the protruding part of the inner insertion part; and 
wherein the outer protruding part has a surface that is substantially flush with a surface of the protruding part of the inner insertion part (Fig. 4, 6, see markup, it is obvious either with inner insertion part of Figs. 1-4 or 5-7).  
By combining Fig. 1 and Fig. 6, one can have the plate includes a plurality of connection grooves (grooves of Fig. 1 added into polygonal sides of Fig. 6), and resulting wherein the accommodation part is disposed in the connection grooves (Fig. 4).   
Regards new limitation “a plurality of projection parts configured to extend toward the protruding part from an inner side of the outer wall”, EGAMI discloses (in Figs. 5-7) the inner insertion part (21) having grooves (22b).  By insert molding the outer support part (K, Fig. 4) to correspond the grooves, it is obvious to have a plurality of projection parts (as inserted into the grooves 22b) configured to extend toward the protruding part from an inner side of the outer wall.  The combined structure is obvious to have enhanced coupling between the inner insertion part and the outer support part.   
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have claimed structure by combining the teachings of Lewis and EGAMI, for coupling with reliable and low cost while the structure is simple.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834